[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The following motions were heard in conjunction with a trial for dissolution of marriage: Plaintiff's Motion for Contempt coded #120, Plaintiff's Motion for contempt coded #140, Plaintiff's Motion for Contempt coded #149 and Defendant's Motion for Contempt and for Attorney's Fees coded #147.
During the pendency of the dissolution proceedings numerous motions were filed by both parties. Every action, every slight and every disagreement became the subject of a motion. There was a high level of acrimony and hostility between the parties.
During the pendency of the dissolution proceedings numerous motions were filed by both parties.
The court considered the evidence, C.G.S. § 36b-62, C.G.S. § 46b-87 and finds the following: CT Page 16727
1. Neither party is in contempt of court.
2. No attorney's fees are awarded to either party.
Crawford, J.
CT Page 16716